Per Curiam.

Having reviewed the record, we conclude that respondent violated the aforementioned Disciplinary Rules. However, to adopt the board’s recommended sanction, we *324would necessarily be required to deviate substantially from the precedent established by this court.
Respondent’s accomplishments as a practitioner, public servant, and community volunteer have made him a respected member of the bar in this state. However, this court cannot overlook the precedent establishing the sanction for a lawyer’s failure to comply with the federal income tax laws. See, e.g., Toledo Bar Assn. v. Stichter (1985), 17 Ohio St. 3d 248, 17 OBR 484, 478 N.E. 2d 1322 (one-year suspension); Bar Assn. of Greater Cleveland v. Litt (1983), 5 Ohio St. 3d 98, 5 OBR 178, 449 N.E. 2d 429 (one-year suspension); Ohio State Bar Assn. v. Loha (1983), 4 Ohio St. 3d 190, 4 OBR 467, 447 N.E. 2d 1306 (one-year suspension); Cincinnati Bar Assn. v. Mittendorf (1983), 4 Ohio St. 3d 123, 4 OBR 369, 447 N.E. 2d 103 (one-year suspension); and Columbus Bar Assn. v. Wolfe (1982), 70 Ohio St. 2d 55, 24 O.O. 3d 113, 434 N.E. 2d 1096 (one-year suspension). Our decision today is controlled by that authority.
Accordingly, we order that respondent be suspended from the practice of' law in Ohio for a period of one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Wright and McManamon, JJ., concur.
Douglas, J., dissents.
Ann McManamon, J., of the Eighth Appellate District, sitting for H. Brown, J.